CUDAHY, Circuit Judge,
concurring in part, dissenting in part, concurring in the outcome.
I agree that the case should be remanded for further findings as to mootness. If the case is moot, we have no basis for considering the injunctive relief provided by the district court. I would defer this merits discussion until another day. On the other hand, I agree that monetary relief is for the most part precluded by qualified immunity.
When an appropriate time comes for consideration of the injunctive issues, I would urge a more step-by-step approach than that pursued by the majority here. For example, I can see no valid objection to providing inmates with greater access to religious articles — prayer books, etc. Further, the district court is in a better position than we to gauge the intangibles surrounding prison policy toward religious practice, and we should be careful to accord that court its proper discretionary role.
To the extent indicated, therefore, I respectfully dissent.